Mr. Chief Justice Adams
dissenting.
I regret my inability to concur in the main opinion. I believe that the majority of my associates, including the author of the opinion, would be inclined to join with me .in adopting Mr. Justice Butler’s views, as expressed in his dissent, except for the fact that they feel we should follow our former decisions in the Bigcraft and Curtis cases, above mentioned. However, I must agree with Mr. Justice Butler that the rule of evidence there announced is capable of improvement.